Name: Commission Implementing Decision (EU) 2016/1360 of 8 August 2016 terminating the anti-subsidy proceeding concerning imports of European sea bass and gilthead sea bream originating in Turkey
 Type: Decision_IMPL
 Subject Matter: international trade;  fisheries;  competition;  trade;  Europe;  foodstuff
 Date Published: 2016-08-10

 10.8.2016 EN Official Journal of the European Union L 215/31 COMMISSION IMPLEMENTING DECISION (EU) 2016/1360 of 8 August 2016 terminating the anti-subsidy proceeding concerning imports of European sea bass and gilthead sea bream originating in Turkey THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1037 of the European Parliament and of the Council of 8 June 2016 on protection against subsidised imports from countries not members of the European Union (1), and in particular Article 14 thereof, Whereas: A. PROCEDURE Initiation (1) On 14 August 2015, the European Commission (the Commission) initiated an anti-subsidy investigation with regard to imports into the Union of European sea bass and gilthead sea bream originating in Turkey on the basis of Article 10 of Regulation (EU) 2016/1037 (the basic Regulation) by a notice published in the Official Journal of the European Union (2) (the Notice of Initiation). (2) The investigation was initiated following a complaint lodged on 1 July 2015 by AsociaciÃ ³n Empresarial de Productores de Cultivos Marinos (Apromar or the complainant) on behalf of producers representing more than 25 % of the total Union production of European sea bass and gilthead sea bream. (3) The complaint contained prima facie evidence of subsidisation of the Turkish industry producing European sea bass and gilthead sea bream and of material injury caused by it. (4) In accordance with Article 10(7) of the basic Regulation, the Commission notified the Government of Turkey (GOT) prior to the initiation of the proceeding that it had received a properly documented complaint alleging that subsidised imports of European sea bass and gilthead sea bream originating in Turkey were causing material injury to the Union industry. The Commission invited the GOT for consultations with the aim of clarifying the situation as regards the contents of the complaint and arriving at a mutually agreed solution. (5) The GOT accepted the offer of consultations which were subsequently held. During the consultations no mutually agreed solution was reached. However, the Commission took due note of comments made by the GOT. (6) The Commission invited the complainant, other known Union producers, users and importers, known exporting producers in Turkey and the Turkish authorities as well as associations known to be affected by the initiation of the investigation to participate. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the Notice of Initiation. (7) The complainant, other Union producers, the exporting producers in Turkey, importers and traders made their views known. All interested parties, who so requested and showed that there were particular reasons why they should be heard, were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (8) On 5 May 2016 a Decree was published in the Turkish Official Gazette, by which the Turkish authorities withdrew the main subsidy scheme with the effect of 1 January 2016. (9) By letter of 1 June 2016 addressed to the Commission, the complainant withdrew its complaint. In accordance with Article 14 of the basic Regulation, a proceeding may be terminated when the complaint is withdrawn, unless such termination would not be in the Union interest. (10) The investigation has not brought to light any considerations showing that such termination would not be in the Union interest. Therefore, the Commission considers that the present proceeding should be terminated. (11) Interested parties were informed accordingly and were given an opportunity to comment. However, no comments were received. (12) The Commission therefore concludes that the anti-subsidy proceeding concerning imports of European sea bass and gilthead sea bream originating in Turkey should be terminated without the imposition of measures. (13) This Decision is in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EU) 2016/1036 of the European Parliament and of the Council (3), HAS ADOPTED THIS DECISION: Article 1 The anti-subsidy proceeding concerning imports into the Union of European sea bass and gilthead sea bream originating in Turkey and currently falling under CN codes 0302 84 10, 0302 85 30, 0303 84 10, 0303 89 55, ex 0304 49 90 and ex 0304 89 90 is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 8 August 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 55. (2) Notice of Initiation of an anti-subsidy proceeding concerning imports of European sea bass and gilthead sea bream originating in Turkey (OJ C 266, 14.8.2015, p. 4). (3) Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (OJ L 176, 30.6.2016, p. 21).